Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
 
Status of Claims
Claims 1-6 and 8-18 are pending as of the response and amendments filed on 1/26/22. Claim 7 has been canceled, claims 13-14 are withdrawn from examination due to the restriction. Claims 1-6, 8-12, and 15-18 are currently under examination. 
Claims 1, 10-12, and 18 were previously rejected under 103 over Esperester, US 20030166732. Applicant has responded by stating to expedite prosecution, claims 1 and 15 have been amended to recite the feature of previous claim 8, and that by this amendment the rejection has been overcome.
Applicant’s arguments are not found persuasive. While the amendment to claim 1 to require topical administration of bromhexine is acknowledged, Applicant’s definition of “topical administration” refers to administration to a surface of the body (para [0045]). Esperester 
The 103 rejection over Baeyens-Cabrera, WO 2009103487 is withdrawn in consideration of the amendments to the claims excluding pain derived from chemotherapy.
Upon consideration of the amended claims, a new 103 rejection, and a new rejection under 35 USC 112, 4th para are made. 
Claims 1-6, 8-12, and 15-18 were examined. Claims 1-6, 8-12, and 15-18 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from claim 8 and recites the bromhexine or salt thereof are .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esperester et. al., US 20030166732 A1 (publ. 9/4/2003, of previous record).

Esperester teaches the administration of pharmaceutical compositions comprising ambroxol, bromhexine, or pharmaceutical salts thereof for treating painful conditions in the oral and pharyngeal cavity (Title & Abstract; para [0002], [0005], [0008]). Esperester teaches ambroxol as a metabolite of bromhexine, and exemplifies a composition comprising both ambroxol and bromhexine, or pharmaceutical salts thereof and pharmaceutical excipients (para [0021-0022]). Esperester teaches administration of the composition for treating pain by acute or severe sore throat (para [0009], [0025]); thus, one of ordinary skill in the art would have understood Esperester to teach treating acute or severe sore throat pain. Esperester doesn’t teach treating pain induced by chemotherapy. Treatment of human patients is taught (para [0038-0040]). Administration to the oral mucosa is taught in formulations including gels is taught (para [0056]). Para [0045] of Applicant’s specification defines “topical administration” to refer to administration to a surface of the body, therefore administration to the oral mucosa meets the limitation of topical administration in a topical composition, as the oral mucosa is a surface of the body. 
Pharmaceutical salts are taught to include the hydrochloride salt (para [0036]). Therefore, one of ordinary skill in the art would have found it prima facie obvious to have treated acute or severe sore throat pain comprising administering a composition comprising ambroxol and bromhexine, wherein bromhexine is present as the hydrochloride salt, with a reasonable expectation of success. 


Claims 1-6, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeyens Cabrera, US 20090042898 A1 (publ. 2/12/2009) in view of Buschmann et. al., US 20090181976 A1 (publ. 7/16/2009). 
Baeyens Cabrera teaches the use of compounds having activity on the sigma receptor for treating mechanical allodynia and symptoms thereof (Title & abstract; para [0001], [0006]). Baeyens Cabrera teaches mechanical allodynia to encompass neuropathic pain (para [0051]), and teaches a particular embodiment of treating neuropathic pain with a sigma receptor ligand compound (para [0038-0040], [0053], [0057]). The pain of mechanical allodynia is taught to include chronic pain (para [0051], [0053]). Baeyens Cabrera teaches neuropathic pain to be initiated or caused by a lesion, dysfunction, or transitory perturbation in the peripheral or central nervous system (para [0053-0057]). Therefore, one of ordinary skill in the art would have readily understood Baeyens Cabrera to teach treating chronic central or peripheral neuropathic pain due to mechanical allodynia. Baeyens Cabrera teaches administration of a therapeutically effective daily dosage of a sigma receptor ligand compound in a pharmaceutical composition with carriers and/or excipients to humans and animals, in addition to various routes of administration, including via a patch through the skin (para [0072-0077]), e.g., dermally. Baeyens Cabrera teaches sigma receptor binding ligand compounds to include bromhexine HCl (para [0015]; pp. 9-11, claims 22 & 34). Baeyens Cabrera teaches an example wherein the mechanical allodynia pain occurred in the paw of an animal due to sciatic nerve injury (para [0083]; Ex. 5, para [0093]). One of ordinary skill in the art would have understood 
Baeyens Cabrera teaches but doesn’t exemplify bromhexine HCl.
Buschmann teaches compounds having activity for binding to the sigma receptor, for the treatment of metabolic syndrome (Title & abstract). Buschmann teaches a list of sigma receptor binding compounds (para [0022]), and further teaches a more defined list of sigma receptor binding compounds having an IC50≤ 500 nM, with bromhexine HCl included within the exemplary list (para [0023]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated mechanical allodynia, wherein the mechanical allodynia comprises chronic central or peripheral neuropathic pain comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of bromhexine HCl, with a reasonable expectation of success. Baeyens Cabrera teaches treatment of mechanical allodynia, which comprises chronic central or peripheral neuropathic pain, including localized pain caused by nerve injuries comprising administering a sigma receptor binding ligand, with bromhexine HCl included within a list of compounds. Baeyens Cabrera further teaches various routes of administration, such as delivery to the skin via a patch (e.g., topical or dermal composition). Buschmann further teaches sigma receptor binding compounds, with bromhexine HCl included within an exemplary list having an IC50≤ 500 nM. Thus, one of ordinary skill in the art would have been motivated to have treated chronic central or peripheral neuropathic pain of mechanical allodynia comprising administering a therapeutically effective 

Conclusion
Claims 1-6, 8-12, and 15-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627